Citation Nr: 1030124	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-20 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for 
hemorrhoids.

2.  Entitlement to an initial rating higher than 20 percent for 
the residuals of a fracture of the fifth metatarsal of the left 
foot.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 
1972, and from September 1987 to September 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the claims folders subsequently was 
transferred to the RO in New York, New York.

In September 2009, the Veteran and his spouse testified at a 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding is of record.

After this appeal was certified to the Board, the Veteran 
submitted additional evidence in support of his claim.  The 
Veteran, through his representative, waived his right to have the 
evidence initially considered by the Agency of Original 
Jurisdiction (AOJ) by written statement received in September 
2009.


FINDINGS OF FACT

1.  At the hearing held on September 16, 2009, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of the appeal of 
a claim of entitlement to an initial rating higher than 20 
percent for hemorrhoids was requested.

2.  The residuals of a fracture of the fifth metatarsal of the 
Veteran's left foot include pain, deformation of the fifth toe, 
and loss of bone and more nearly approximate a severe foot injury 
than a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran for the issue of entitlement to an initial rating higher 
than 20 percent for hemorrhoids have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for an initial rating of 30 percent, but not 
higher, for the residuals of a fracture of the fifth metatarsal 
of the left foot have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5283, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

Service connection for hemorrhoids was granted in a July 2006 
rating decision, and an initial noncompensable rating was 
assigned.  The Veteran submitted a timely notice of disagreement 
concerning the rating of his service-connected hemorrhoids and 
perfected an appeal of this issue with the submission of a timely 
substantive appeal.  A higher initial rating was granted in a 
January 2008 rating decision.  Thereafter, at the September 2009 
hearing, the Veteran expressed his desire to withdraw this claim 
on the record.  See 38 C.F.R. § 20.204(b) (noting that except for 
appeals withdrawn on the record at a hearing, appeal withdrawals 
must be in writing).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204(a).  Here, the Veteran has withdrawn the appeal of the 
claim of entitlement to an initial rating higher than 20 percent 
for hemorrhoids, and there remain no allegations of errors of 
fact or law for appellate consideration as to this matter.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of this issue, and it is dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that part of the notice 
requirement for claims pending before VA on or after May 30, 
2008, which therefore includes the current issue being decided.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the plain language of 38 U.S.C.A. § 5103(a) 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice with respect to the 
effective-date element of the claim, by letter mailed in April 
2006, prior to the initial adjudication of the claim.  The record 
also reflects that service treatment records and all available 
post-service medical evidence identified by the Veteran have been 
obtained and that he has been afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that should be obtained to 
substantiate the claim.  The Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that the 
originating agency has fully complied with the duties to notify 
and to assist.  

In that regard, it is further noted that, during the September 
2009 Travel Board hearing, a question was raised concerning 
whether the Veteran felt that a September 2008 VA foot 
examination was adequate.  No determination was made by the judge 
during the hearing as to the actual adequacy of the examination 
report, but based on subsequent review the Board finds that it 
was fully adequate for rating purposes.  Moreover, the Veteran 
submitted a written statement in January 2010 in which he stated 
that he also felt that the examination report was adequate and 
that he wanted VA to proceed with making a final decision with 
respect to his left foot rating claim.  Accordingly, for these 
reasons, the Board finds that the September 2008 VA foot 
examination report is adequate for rating purposes and fully 
satisfied VA's obligations under the duty to assist.  The Board 
will therefore proceed to address the merits of this claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
left foot disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

The residuals of a fracture of the fifth metatarsal of the 
Veteran's left foot currently are rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  This code 
provides that a 20 percent rating is warranted for a moderately 
severe foot injury and that a 30 percent rating is warranted for 
a severe foot injury.  A note to Diagnostic Code 5284 provides 
that a 40 percent rating is warranted with actual loss of use of 
the foot.

After careful consideration, the Board finds that the 
manifestations of the Veteran's left foot disability more nearly 
approximate a severe foot injury than a moderately severe foot 
injury.  Specifically, the competent and credible evidence of 
record establishes that the residuals of the fracture of the 
fifth metatarsal of the Veteran's left foot include pain, 
deformation of the fifth toe, and bone loss, and that together 
these conditions significantly affect the Veteran's daily life.

The pertinent medical evidence of record includes VA examination 
reports dated in April 2006, February 2007, and September 2008.  
These reports reflect the Veteran's consistent complaint that he 
is unable to stand for prolonged periods because of the pain in 
his left foot.  The April 2006 examination report notes that a 
contemporaneous X-ray study revealed deformity of the distal left 
fifth metatarsal and degenerative changes around the 
metatarsophalangeal and talonavicular joints.  The April 2006 
examiner observed that the fifth toe of the left foot was 
distorted, that there was bilateral hammering of the second and 
fifth digits with a 30-degree deviation, and that clawing 
movement of the fifth toe was not possible.  The February 2007 
examiner noted that the Veteran's gait was abnormal due to his 
favoring of the left foot.  In addition, the September 2008 
examiner reported that palpation under the fifth 
metatarsophalangeal joint was productive of pain and that the 
Veteran's fifth toe partially overrode his fourth toe.

The pertinent medical evidence of record also includes statements 
from the Veteran's private podiatrists.  An October 2006 letter 
indicates that the Veteran was treated for foot pain in August 
2006.  At that time, palpation of the plantar aspect of the foot 
elicited pain, and physical examination revealed an altered gait 
and signs of pain during ambulation and standing.  The Veteran 
again sought treatment in September 2006, when the podiatrist 
noted that he was unable to wear "normal footwear" and that X-
ray studies revealed there was insufficient bone remaining in the 
fifth left metatarsal to permit the use of an implant.  He 
concluded by describing the pain associated with the residuals of 
the Veteran's foot injury as "severe."  In a January 2008 
letter, another podiatrist wrote that he had evaluated the 
Veteran's foot in August 2007.  He opined that the residuals of 
the Veteran's in-service surgery to repair his foot injury 
included a shortened fifth metatarsal and a plantar-flexed fifth 
metatarsal head.  He further opined that the pain associated with 
these residuals could be alleviated only by additional surgery or 
custom-molded orthotics.  

Finally, the pertinent evidence of record includes the Veteran's 
written statements and hearing testimony.  He wrote in a January 
2008 statement that his daily pain level reached seven or eight 
on a 10-point scale.  In his October 2006 notice of disagreement 
and in a May 2008 statement, he described the way that his foot 
disability impairs his ability to work and to participate in 
chores at home.  The Veteran testified in September 2009 
regarding the level and consistency of the pain he experiences 
and displayed both his toe deformity and the abnormal wear 
pattern of his shoes in support of his claim.  The Veteran's 
spouse also testified that he must replace his shoes at least 
once every three months because of the effects of his left foot 
disability on his gait, which in turn leads to uneven wear 
patterns on his shoes.  The Board notes that the Veteran and his 
spouse are competent to report the symptoms that they observe.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also 
finds their statements and testimony to be credible, especially 
when considered in conjunction with the medical evidence of 
record.

In sum, the record establishes that the residuals of a fracture 
of the fifth metatarsal of the Veteran's left foot include pain, 
deformation of the fifth toe, and loss of bone.  Since the Board 
finds that these symptoms more nearly approximate a severe foot 
injury than a moderately severe foot injury, the Board finds that 
a 30 percent rating for the Veteran's left foot disability is 
warranted.

The Board has considered whether the Veteran may be entitled to 
an even higher rating for this disability but has concluded that 
he is not.  There is no evidence of loss of use of the foot to 
warrant a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5283 and 5284.  In this regard, the Board notes that the 
Veteran is able to walk on his foot despite the symptoms 
associated with his disability.  There also is no evidence of 
bilateral pes planus or bilateral pes cavus to warrant a higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 or 5278.  

The Board notes that the Veteran argued at his Travel Board 
hearing and in a September 2009 written statement he should be 
assigned a 30 percent rating under both Diagnostic Code 5284, 
which pertains to foot injuries, and Diagnostic Code 5283, which 
pertains to malunion or nonunion of the tarsal bones.  To the 
extent that the Veteran is requesting the assignment of two 
separate 30 percent ratings for his left foot disability, the 
Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided as pyramiding.  38 C.F.R. § 
4.14 (2009).  Here, the symptomatology that would warrant the 
assignment of a 30 percent rating under Diagnostic Code 5283 is 
duplicative of the symptomatology that the Board considered in 
assigning a 30 percent rating under Diagnostic Code 5284.  
Therefore, a separate 30 percent rating under Diagnostic Code 
5283 is not permissible.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question have 
the residuals of a fracture of the fifth metatarsal of the 
Veteran's left foot warranted a rating of less than the increased 
30 percent rating that is being assigned for the entire rating 
effective date period.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).


Extra-schedular Consideration

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration.  In determining whether a case 
should be referred for extra-schedular consideration, the Board 
must compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran testified in September 2009 and wrote in statements 
received in January 2008 and May 2008 that his left foot 
disability affects his ability to work in a job that requires 
prolonged periods of standing or walking.  He argues that these 
limitations have had a negative impact on the job opportunities 
available to him and on his earning capacity.  The Board is 
sympathetic to the Veteran's complaints but notes that the 
impairment associated with his left foot disability is 
contemplated by the 30 percent rating assigned in this decision.  
He has not been hospitalized for his disability during the rating 
period, and there is no other evidence of exceptional or unusual 
circumstances to suggest that he is not adequately compensated by 
the regular rating schedule.

In sum, there is no indication in the record that the average 
industrial impairment from the Veteran's left foot disability 
would be in excess of that contemplated by the increased 30 
percent rating that is being assigned by this decision.  
Accordingly, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.


ORDER

The appeal of the issue of entitlement to an initial rating 
higher than 20 percent for hemorrhoids is dismissed.

Entitlement to an initial rating of 30 percent for the residuals 
of a fracture of the fifth metatarsal of the left foot is 
granted, subject to the criteria governing the award of monetary 
benefits.



______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


